Citation Nr: 1311107	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date of December 27, 1988, for the award of service connection for PTSD with major depression.  

2.  Entitlement to an initial disability rating in excess of 50 percent, prior to May 6, 2004, for PTSD with major depression.

3.  Entitlement to an initial disability rating in excess of 70 percent, from May 6, 2004, to January 11, 2012, for PTSD with major depression.  

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to January 11, 2012.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Portland, Oregon, Regional Office (RO).

Service connection for PTSD with major depression was granted, effective May 6, 2004, and an initial 50 percent disability rating assigned, in the April 2007 decision.  The Veteran perfected appellate review of the assigned rating and effective date.  

A January 2009 RO decision granted an effective date of December 27, 1988, for PTSD with major depression and assigned a 50 percent rating, prior to May 6, 2004, and a 70 percent rating from May 6, 2004.  A 100 percent rating was assigned, effective January 11, 2012, in an August 2012 decision.  

The June 2009 RO decision denying a TDIU rating is of no consequence because the matter is part-and-parcel of the pending rating claim and is properly on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 1998, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Portland, Oregon, RO. 

On March 19, 2013, a letter was received from the Veteran's attorney representative requesting a BVA hearing at the Portland, Oregon, RO.

The issues of entitlement to higher initial ratings for PTSD with major depression for the periods prior to January11, 2012, and a TDIU prior to January 11, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Portland, Oregon, RO.


FINDING OF FACT

January 2009 and March 2010 statements of the Veteran's attorney withdrew the appeal seeking an earlier effective date for the award of service connection for PTSD with major depression.  


CONCLUSION OF LAW

The criteria to withdraw the appeal seeking an effective date of December 27, 1988, for the award of service connection for PTSD with major depression, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by the Veteran or his attorney as to any or all issues on appeal before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

Among other things, the January 2009 statement of the case (SOC) granted an effective date of December 27, 1988, PTSD with major depression.  On his April 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran perfected appellate review of all matters addressed in the SOC.  

On the same date that the January 2009 SOC was issued, the RO received a January 2009 statement from the Veteran's attorney indicating the grant of an effective date of December 27, 1988 for service connection would represent a full grant of the benefits sought as to this matter.  When considered with the March 2010 statement of the attorney representative, which explicitly limits the issues on appeal to matters other than the assigned effective date for PTSD with major depression, the submissions are sufficient to clarify the Veteran's intentions and eliminate any allegations of errors of fact or law as to the assigned effective date for service connection.  Dismissal is warranted.  


ORDER

The appeal seeking an effective date of December 27, 1988, for the award of service connection for PTSD with major depression, is dismissed.  


REMAND

On his April 2009 VA Form 9, the Veteran requested a Board hearing at his local RO and in a September 2011 statement his attorney representative withdrew the request.  Subsequently, the Veteran's attorney representative submitted August 2012 and March 2013 statements requesting a Board hearing at the local RO, and such hearing must be scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


